 

Exhibit 10.4

 

PROMISSORY NOTE

 

FOR GOOD VALUE on or before April 27, 2017 (the "Repayment Date"), CANNAVOICES,
INC., a Florida corporation ("Cannavoices"), promises to pay to the order of HIT
SUM TO ME, LLC, a Florida limited liability company ("Lender"), the principal
sum of SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($ 600,000.00) together with
interest at the rate of fifteen percent (15%) per annum on the unpaid balance
(the “Note”).

 

Accrued interest shall be paid by Cannavoices pro rata on the first day of each
month beginning on June 1, 2016 and continuing on the first day of each month
during the life of the Note. Cannavoices shall possess and retain the right at
all times during the life of the Note to prepay without penalty any portion or
all of the principal or interest on the Note at any time. All payments hereunder
will be first applied to accrued and unpaid interest, if any, then to proper
charges hereunder and the balance, if any, to principal.

 

The Note shall, at the option of any holder hereof, be due and payable upon the
occurrence of any of the following events: (1) Cannavoices' failure to make any
payment within thirty (30) days of its due date hereunder, (2) Cannavoices'
breach of the Loan Agreement or (3) the insolvency, bankruptcy, liquidation of
Cannavoices or the filing of any assignment for the benefit of creditors by
Cannavoices which is not vacated within thirty (30) days. If the Note shall be
in default and placed for collection, Cannavoices agrees to pay all reasonable
attorneys' fees and costs of collection. Payments shall be made by Cannavoices
to Lender at the address for Lender as Lender may from time-to-time designate in
writing to Cannavoices.

 

Cannavoices agrees to be bound by the Note and the terms hereof until the Note
is repaid in full and hereby waives demand, presentment and protest and all
notices thereto. Cannavoices further agrees to remain bound by the terms hereof
notwithstanding any extension, modification, waiver or other indulgence,
discharge or release hereunder or exchange, substitution or release of security
on the Note until the Note is paid in full. No modification or indulgency by
Lender or any holder through Lender shall be binding unless in writing signed by
both parties hereto, and any indulgence, discharge or release on any one
occasion shall not be considered an indulgence, discharge or release for any
other or future occasion. The Note shall be governed and enforced pursuant to
the laws of the State of Florida and Cannavoices agrees that the sole venue for
resolution of any disputes related to the Note or the collection of the same by
Lender shall be in the courts of Okaloosa County, Florida.

 

DATED this 27th day of April, 2016.

 

CANNAVOICES, INC. ("Cannavoices")

 

BY:       Kevin Gillespie, President  

 

AGREED BY LENDER:

 

 By:

   

 

Print Name: Todd Schweizer, Manager     Hit Sum To Me, LLC  

 

 

 

